DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Urata (US PGPub 20200287523).
As per claim 1:
Urata discloses in Fig. 4:
	A hybrid filter device comprising:
		a substrate (203); 
an acoustic wave device (SAW filter 51) including an acoustic wave resonator; 
a first passive device (conductor pattern 213) including an inductor element ([0101]) or an inductor element and a capacitance element;
and a plurality of ground terminals (GND terminals 53G, shown in Fig. 2); 
wherein one or both of the acoustic wave device and the first passive device is mounted on the substrate (as per Fig. 4), the acoustic wave device and the first passive device are electrically connected to each other ([0101]), the acoustic wave device overlaps the first passive device when the hybrid filter device is viewed in a direction perpendicular to one main surface of the substrate (bottom, as seen in Fig. 4), the plurality of ground terminals are provided on another main surface of the substrate (top)
and a second passive device (electronic component 217, [0101]) is provided on the main surface of the substrate (top) which the acoustic wave device is mounted.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urata (US PGPub 20200287523) in view of Tsuda  (US PGPub 20140333391).
As per claim 3:
Urata does not disclose:
the acoustic wave device is mounted on the one main surface or the other main surface of the substrate, and the first passive device is mounted on the one main surface or the other main surface on which the acoustic wave device is not mounted.
Tsuda et al. discloses in Fig. 7:
	A hybrid filter device comprising: 
a substrate (30); 
an acoustic wave device (elastic wave chip 20, [0027]) including an acoustic wave resonator; 
a first passive device (electrode 38g forming inductor L) including an inductor element (inductor L) or an inductor element and a capacitance element;
and a plurality of ground terminals (ground electrodes 15-17); wherein one or both of the acoustic wave device and the first passive device is mounted on the substrate (as per Fig. 7), the acoustic wave device and the first passive device are electrically connected to each other (as seen in related Fig. 1), the acoustic wave device overlaps the first passive device when the hybrid filter device is viewed in a direction perpendicular to one main surface of the substrate (as seen in Fig. 7), the plurality of ground terminals are provided on another main surface of the substrate (as seen in Fig. 9).
At the time of filing, it would have been obvious to one of ordinary skill in the art to form the first passive device on the one main surface of the substrate (bottom) as an art-recognized alternative/equivalent configuration that provides the benefit of baing able to produce the wiring layer of the first passive device with a fine line width aand a large thickness with fewer limitations as taught by Tsuda et al. ([0051]).

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 08/15/2022, with respect to the rejection(s) of claim(s) 1 & 3 under Ishikawa with regards to the second passive device on the same surface as the acoustic wave filter, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Urata and Tsuda.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/           Primary Examiner, Art Unit 2843